Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This is in response to the amendments filed on 11/23/2021. Paragraphs 0006, 0007, 0009, 0030 0032, 0036, 0048, 0054, 0060, 0066 and 0083 in specification have been amended. Claims 1, 6 and 12 have been amended. Claims 1-16 are currently pending and have been considered below.

Response to Arguments
Applicant’s amendments filed 11/23/2021 with respect to the objection of paragraphs 0032, 0033 and 0054, and the objection of claims 1, 6 and 12 have been fully considered and are persuasive. Thus the objections of Specification and claims 1, 6 and 12 have been withdrawn.
Applicant’s amendments filed 11/23/2021 with respect to the rejection of claims 1-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been fully considered and are persuasive. Thus the rejection of claims 1-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn.
Applicant’s arguments, see pages 8-10, filed 11/23/2021, with respect to the rejections of claims 1-16 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn.

Allowable Subject Matter
Claims 1-16 are allowed. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1,  prior art of record fails to teach or suggest a method for measuring a power-on reset time, comprising: detecting an output signal of a preset pin of the chip, and recording a time point at which a completion of a first pulse output of the detected output signal is detected for a first time after the chip is powered on as a second time point, and recording a time point at which a completion of a second pulse output of the detected output signal is detected for a second time after the chip is powered on as a third time point; and computing the power-on reset time of the chip according to the first time point, the second time point and the third time point.  The closest prior art, KR 20080059049A in view of Ishida et al. (US 20030142572 A1) discloses detecting the power supply voltage (KR 20080059049A, Fig. 4, voltage detection circuit 43; Ishida: Fig. 8, power on reset circuit 56, Paragraph 0091), a time point (t2) detected at a falling-edge of a first pulse and a time point (t3) detected at a falling-edge of a second pulse (Fig. 7, t2 and t3, Paragraphs 0084-0088, 0094 in Ishida) where the first and second pulses have same pulse width (Fig. 18, a pulse generation circuit 404, Paragraph 0138 in Ishida), adjusting a power-on reset time using a number of bits of the counter and counting the number of pulses generated in oscillation signal until the counted value reaches a predetermined value detected at a time point (t4) (Paragraphs 0092-0093 in Ishida).  However, the closest prior art does not teach recoding the time points of which are detected from an output signal of a preset pin of the chip, and computing the power-on reset time based on the recorded time points. 
Claims 2-5 are allowable due to the dependency on claim 1.

Regarding Claim 6, prior art of record fails to teach or suggest a system for measuring a power-on reset time, comprising: a detecting device, configured for: detecting an output signal of a preset pin of the chip, and recording a time point at which a completion of a first pulse 
Claims 7-11 are allowable due to the dependency on claim 6.

Regarding Claim 12, prior art of record fails to teach or suggest a system for measuring a power-on reset time comprising at least one processor; and a memory that communicates with the at least one processor, wherein the memory stores instructions executable by the at least one processor, the instructions being executed by the at least one processor to enable the at least one processor to: detect an output signal of a preset pin of the chip, and record a time point at which a completion of a first pulse output of the detected output signal is detected for a first time after the chip is powered on as a second time point, and record a time point at which a completion of a second pulse output of the detected output signal is detected for a second time 
Claims 13-16 are allowable due to the dependency on claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BYUNG RO LEE whose telephone number is (571)272-3707.  The examiner can normally be reached on Monday-Friday 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/BYUNG RO LEE/
Examiner, Art Unit 2866
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858